Exhibit 10.2

AGREEMENT

THIS AGREEMENT is made, effective as of September      2013, by and between
Gibraltar Industries, Inc., a Delaware corporation, with offices at 3556 Lake
Shore Road, Buffalo, New York 14219 (the “Company”), and Henning N. Kornbrekke,
an individual residing at             , Buffalo, New York 14047 (the
“Executive”).

RECITALS:

The Executive has been employed as the President and Chief Operating Officer of
the Company pursuant to the terms of an employment agreement made by and between
the Executive and the Company and dated August 21, 2007 (such employment
agreement being hereinafter the “Current Employment Agreement”).

The Executive has determined that he will retire from his employment effective
as of the close of business on September 30, 2013. The Company and the Executive
desire to amend the Current Employment Agreement confirm the intent of the
parties with respect to the Executive’s entitlement to payment of incentive
compensation benefits upon his retirement.

CONSIDERATION:

NOW, THEREFORE, in consideration of the conditions and covenants set forth in
this Agreement, the parties hereto agree as follows:

1. The Current Employment Agreement is hereby amended to the full extent
necessary to provide that, in connection with the Executive’s retirement as of
the close of business on September 30, 2013, the Executive shall be entitled to
receive a pro rata portion of the amount of the annual incentive compensation he
would be entitled to receive under the terms of the Company’s Management
Incentive Compensation Plan. Amounts payable to the Executive under the
Management Incentive Compensation Plan shall be paid as provided for under the
terms of such plan.

2. Except as otherwise provided in Section 1 above, the terms of the Current
Employment Agreement shall remain in full force and effect.

3. This Agreement shall be binding upon and inure to the benefit of the personal
representatives and successors in interest of the Executive and any successors
in interest of the Company.

4. This Agreement shall be governed and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed wholly
within such State except with respect to the internal affairs of the Company and
its respective stockholders, which shall be governed by the General Company Law
of the State of Delaware.

IN WITNESS WHEREOF, the Executive and the Company have caused this Agreement to
be executed as of the day and year first above written.



--------------------------------------------------------------------------------

GIBRALTAR INDUSTRIES, INC.     

By:

 

/s/ Paul Murray

    

/s/ Henning Kornbrekke

Name:

 

Paul Murray

     Henning Kornbrekke

Title:

 

Senior Vice President of Human Resources and Organizational Development

    

 

2